                              UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF OHIO

      IN RE: Ryan Geho                            )      CASE NO. 19-41050
                                                  )
                                                  )      JUDGE TIIARA N.A. PATTON
                                                  )
             Debtor                               )      CHAPTER 13
                                                  )
                                                  )      RESPONSE OF DEBTOR
                                                  )      TO TRUSTEE'S MOTION TO DISMISS

             COMES NOW, Ryan Geho ("the Debtor"), who for his Response to Motion to Dismiss
      filed by the Standing Chapter 13 Trustee say:
                                        REQUEST FOR HEARING
             Debtor asks that the hearing available for October 22, 2020 be scheduled.


             Respectfully submitted,

                                              BY:__/S/Robert A. Ciotola
                                                 ROBERT A. CIOTOLA (#0012487)
                                                 Attorney for Debtor
                                                 3701 Boardman-Canfield Road, Unit 1
                                                 Canfield, OH 44406
                                                 (330) 533-8885




19-41050-tnap    Doc 45    FILED 09/18/20      ENTERED 09/18/20 10:29:05          Page 1 of 2
                                      CERTIFICATE OF S E R V I C E

                I certify that on September 18, 2020, a true and correct copy of this Response was
      served:

      Via the Court's Electronic Case Filing System on the U.S. Trustee, and these entities and
      individual who are listed on the Court's Electronic Mail Notice List:
      Michael A. Gallo, on behalf of the Chapter 13 Trustee's office at mgallo@trustee.com,
      mgallo@ecf.epiqsystems.com;

      And by regular U.S. mail, postage prepaid, on:
      Ryan Geho, 9 Academy Street, Salineville, OH 43945;

                                                     /S/Robert A. Ciotola
                                                     ROBERT A. CIOTOLA (#0012487)
                                                     Attorney for Debtor
                                                     3701 Boardman-Canfield Road
                                                     Unit 1
                                                     Canfield, OH 44406
                                                     (330) 533-8885
                                                     rac@raciotola.com




19-41050-tnap      Doc 45     FILED 09/18/20      ENTERED 09/18/20 10:29:05          Page 2 of 2
